 1   WO
 2
 3
 4                       IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   JD Merrick,                                      No. CV-19-00474-TUC-DCB
 8                  Plaintiff,                        ORDER
 9   v.
10   Miguel Ramos, et al.,
11                  Defendants.
12
13          The Court having considered the parties’ Stipulation for Dismissal with Prejudice,
14   and good cause appearing,
15          Accordingly,
16          IT IS ORDERED granting the parties’ Stipulation for Dismissal (Doc. 66), with
17   the parties to bear their own fees and costs.
18          IT IS FURTHER ORDERED that the Court shall retain jurisdiction to enforce the
19   parties’ settlement agreement (Stipulation of Dismissal, Exhibit A (Doc. 66-1), which is
20   incorporated into the Court’s dismissal order. See Kelly v. Wengler, 822 F.3d 1085, 1094
21   (9th Cir. 2016).
22          Dated this 6th day of July, 2021.
23
24
25
26
27
28
